United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K/A (Amendment No. 2) [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-31771 MEDLINK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1311718 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 Roebling Court, Ronkonkoma, NY 11779 (Address of principal executive offices) 631-342-8800 (Issuer’s telephone number) Indicate by check mark is the issuer is a well-known seasoned issuer, as defined in Rule405 of the Securities Act Yes o No þ Indicate by check if the issuer is not required to file reports pursuant to Section13 or 15(d)of the Exchange Act. Yes þ No o Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark if no disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ MedLink International, Inc. revenues from continuing operations for the fiscal year ended December 31, 2008 were The aggregate market value of the voting and non-voting equity held by non-affiliates as of March 31, 2009 based upon the closing price of the Common Stock on the Over-the-Counter Bulletin Board and Frankfurt Stock Exchange for such date was $9,460,217 as of March 31, 2009.There were a total of approximately 18,772,003 shares held by non-affiliates as of such date. Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares Outstanding as of December 31, 2008 Class A Common Stock, $0.001 par value 26,947,333 Class B Common Stock, $0.001 par value 5,361,876 TABLE OF CONTENTS TO ANNUAL REPORT ON FORM 10-K/A FOR YEAR ENDED DECEMBER 31, 2008 Page Part I Item 1. Business Overview 4 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 41 Item 2. Properties 41 Item 3. Legal Proceedings 41 Item 4. Submission of Matter to a Vote of Security Holders 41 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 41 Item 6 Selected Financial Data 45 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 45 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 61 Item 8. Financial Statements and Supplementary Data 62 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosures 92 Item9AT. Controls and Procedures 92 Part III Item 10. Directors, Executive Officers and Corporate Governance 95 Item 11. Executive Compensation 97 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 98 Item 13. Certain Relationships and Related Transactions, and Director Independence 99 Item 14. Principal Accounting Fees and Services 99 PART IV Item 15. Exhibits , Financial Statement Schedules 100 Signatures 101 2 EXPLANATORY NOTE We are amending our Annual Report on Form 10-K for the fiscal year ended December 31, 2008 (the "Form 10-K"), as originally filed with the Securities and Exchange Commission ("SEC") on April 15, 2009, as previously amended by Amendment No. 1 thereto ("Form 10-K/A-1") filed on September 22, 2009, regarding certain restatements which appeared therein. We are filing this amendment No. 2 to the Form 10-K ("Form 10-K/A-2") in response to comments received from the SEC in connection with its review of the Form 10-K/A-1 to address the restatement and make corrections in accordance with the requirements of Statement of Financial Accounting Standards No. 154 “Accounting Change and Error Corrections, address the disclosures required by paragraph 51 of SFAS 14, address certain reclassifications described in Note 12 to the Financial Statements, and to correct an error on the dating of the Auditors report. This Form 10-K/A-2 reflects changes to Item 8 Financial Statements in response to comments from the SEC thereon. Corresponding changes have been made to Item 8 (Financial Statements).Additionally, the Registrant added Note 12 regarding the restatement of the Registrant’s financial statements and revised Note 3.All restatements to the financial statements affected are non-cash in nature and have no impact on the Company’s Consolidated Income statement as originally filed. Unless indicated otherwise below, the disclosures in this Amendment continue to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events.Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that have occurred or facts that have become known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context.Except as otherwise stated herein, and for certain typographical errors, no other information in the 10-K and 10-K/A-1 have been updated by this Amendment No.2, and no disclosures have been updated to reflect events that occurred after the filing of the Initial 10-K. This Amendment should be read in conjunction with the Company’s filings made with the SEC subsequent to the Original Filing. Finally, we are including currently dated officer certifications which appear as Exhibits 31.1, 31.2 and 32.1 to this amended report. Other than these changes, all other information concerning our company remains as contained in the Form 10-K/A-1. STATEMENT OF FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K/A contains certain “forward-looking” statements (as such term is defined in the Private Securities Litigation Reform Act of 1995) and information relating to
